DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species: 
The instant invention is directed to a compound comprising a ligand LA of Formula 1, an organic light emitting device comprising the same, a consumer product comprising the same, and a formulation comprising the same, wherein the patentably distinct species of compounds are provided by different combinations of following options:

Applicant is required to elect one of A1 and A2, as outlined below.
(A1) A compound comprising a ligand LA of Formula I, wherein at least one of RA, RB, or RC is Formula II.
(A2) A compound comprising a ligand LA of Formula I, wherein at least one of RA, RB, or RC is Formula III.

Applicant is further required to elect one of B1 and B2, as outlined below.
(B1) A compound comprising a ligand LA of Formula I, wherein two adjacent RA form a fused ring (claim 4).
A of Formula I, wherein any two of RA do not form a fused ring.

Applicant is further required to elect one of C1 and C2, as outlined below.
(C1) A compound comprising a ligand LA of Formula I, wherein X6 and X7 are carbon and are connected by a direct bond (claim 6).
(C2) A compound comprising a ligand LA of Formula I, wherein X1 and X11 are carbon and are connected by phenylene or alkylene selected from -CRR’-G- or SiRR’-G- wherein G is selected from the group consisting of CRR’, SiRR’, O, and NR; and R and R’ is selected form the group consisting of hydrogen, deuterium, alkyl, alkoxy, amino, aryl, heteroaryl, and a combination thereof (claim 7).
(C3) A compound comprising a ligand LA of Formula I, wherein X6 and X7 are not connected, and X1 and X11 are not connected.
(C4) A compound comprising a ligand LA of Formula I other than Species C1 through C3 above that is fully supported by the specification, wherein the variables X1-X11 of Formula I and X12-X15 of Formula III are identified.

(D) Applicant is further required to identify the metal M of the compound.

The species are independent or distinct because:
The species groups are independent and/or distinct because the species provided by selecting different combination of options of (A1) through (D) above yields compounds having mutually different structures and atomic compositions, which arises substantially different A, RB, and RC substituent groups, respectively). Complexes having a ligand backbone structure of a non-aromatic condensed ring, polycondensed heteroaromatic ring, and unfused three rings connected by single bonds are substantially different from each other with respect to structure and chemistry. The species defined by (D) is directed at least two distinct complex compounds; Ir-based complex and Pt-based complex. The two complexes have substantially different chemistry because Ir complex comprises three divalent ligands, and Pt has two divalent ligands, as described in the instant claim 13 and 15, respectively. In addition, the species made by choosing different options outlined above are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined (for instance, a species election would be completed by electing A1, B1, C3, and the metal M being Ir) even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786